Case 2:20-cv-10518-GCS-APP ECF No. 44, PageID.702 Filed 04/15/21 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

FORD MOTOR COMPANY, a
Delaware corporation, and FORD
GLOBAL TECHNOLOGIES, LLC, Civil Action No. 2:20-cv-10518
a Delaware Limited Liability Company,
                                      Hon. George Caram Steeh
      Plaintiffs,

v.

AIRPRO DIAGNOSTICS, LLC,
a Florida Limited Liability Company,

      Defendant.

Gregory D. Phillips (P80801)
Jared L. Cherry (P80800)
PHILLIPS WINCHESTER
4001 South 700 East, Suite 500
Salt Lake City, Utah 84107
Tel: (801) 935-4932
Fax: (801) 935-4936
Attorneys for Plaintiffs




                    REPLY IN SUPPORT OF FORD’S
                   MOTION FOR PROTECTIVE ORDER
Case 2:20-cv-10518-GCS-APP ECF No. 44, PageID.703 Filed 04/15/21 Page 2 of 9




        I.    AirPro’s Deposition Topics 1, 3, 5, 6, 9-15, and 16 Fail to Identify
              the Topics of Testimony with “Reasonable Particularity.”
        AirPro does not dispute the well-established proposition that “a corporate

representative deposition notice is overly broad if it purports to require testimony

on topics beyond those identified,” as articulated in authorities cited by Ford such

as Reed v. Bennett, 193 F.R.D. 689 (D. Kan. 2000). ECF No. 39, PageID.591.

Nor does AirPro dispute that it seeks testimony on deposition topics beyond the

topics identified in its corporate deposition notice, namely, “additional OEM

requirements, beyond the four examples given by AirPro in its notice. . . .” ECF

No. 39, at PageID.591. Instead, without citing authority, AirPro simply argues that

use of expansive language (e.g., “including, but not limited to”) and exhaustive

language (e.g., “all facts,” “any and all claims”) satisfies the “reasonable

particularly” requirement set forth in Fed. R. Civ. P. 30(b)(6). It does not.

AirPro’s concession that its notice contemplates “additional OEM requirements”

that are “beyond those identified” is fatal to AirPro’s position.

        AirPro’s attack on the authority cited by Ford as “out of context sound bites

from inapposite case law”1 taken from a “series of out-of-state cases”2 is similarly

misplaced. Contrary to any argument made by AirPro, this Court has entered

protective orders under nearly identical circumstances. For example, in Sandler v.


1
    ECF No. 39, PageID.588.
2
    ECF No. 39, PageID.590-591.
                                           2
Case 2:20-cv-10518-GCS-APP ECF No. 44, PageID.704 Filed 04/15/21 Page 3 of 9




I.C. System., Inc., 2014 WL 1846031 (E.D. Mich. 2014), this Court entered a

protective order striking each of the following 30(b)(6) topics as overbroad:

      11. Any and all information related to the factual basis for Corporate
      Defendant’s Answer;
      12. Any and all other information related to Corporate Defendant’s defenses
      contained in the Answer;…
      35. Any and all other information related to Plaintiff’s claims against
      Corporate Defendant.

Sandler v. I.C. System., Inc., Case No. 2:13-cv-1300, ECF No. 53-1. AirPro’s

Topics 9-15 parallel the above-quoted topics, which were held to be overbroad.

      AirPro misrepresents Ford’s position in asserting that Ford seeks to prevent

all 30(b)(6) deposition testimony on various topics.3 Its assertion is contradicted

by extensive, written exchanges between Ford and AirPro in which Ford asks

AirPro merely to define with reasonable particularly the topics on which it seeks

testimony. Ford’s position is succinctly summarized in the ruling of the Court in

In Re: Independent Service Organizations Antitrust Litigation, 168 F.R.D. 651,

654 (D. Kan. 1996):

      Although we have no quarrel with CCS’s contention that it has a right to
      discover the facts upon which Xerox will rely for its defense and
      counterclaims, CCS’s attempt to discover those facts through a Rule
      30(b)(6) deposition is overbroad, inefficient, and unreasonable. It also
      implicates serious privilege concerns, and potential problems with
      confidential information under our earlier protective order. Even under the

3
  ECF No. 39, PageID.588 (“Indeed, granting Plaintiffs’ request would relieve
them from having to provide a corporate representative to answer even the most
basic questions about the factual predicate for Plaintiffs’ claims against AirPro and
the harm that Plaintiffs claim to have suffered.”)
                                           3
Case 2:20-cv-10518-GCS-APP ECF No. 44, PageID.705 Filed 04/15/21 Page 4 of 9




      present-day liberal discovery rules, Xerox is not required to have counsel
      “marshal all of its factual proof” and prepare a witness to be able to testify
      on a given defense or counterclaim.

Contrary to AirPro’s claims, Ford has never refused to provide testimony on any of

the topics at issue that are identified with reasonable particularity. On the contrary,

Ford has been asking AirPro for months4 simply to identify the topics with

“reasonable particularity” so that Ford is not left to guess at the information AirPro

is seeking. Ford’s only quarrel regards AirPro’s attempt to rely on overly broad

and open ended the topics that are the subject of the deposition.

      AirPro cannot be excused from complying with the “reasonable

particularity” requirement, notwithstanding its statements5 in response to Ford’s

motion for protective order. Such an approach is a waste of the resources of the

parties and the Court. Moreover, failing to define the scope of the deposition

topics in advance will likely lead to disputes about the deposition’s scope during



4
  See e.g., ECF No. 36-3, PageID.572 (Ford’s counsel noting on January 27, 2021,
that AirPro failed to provide revised 30(b)(6) notices despite agreeing to do so
during a call on January 21, 2021). Ford’s counsel forwarded a draft copy of
Ford’s motion to counsel for AirPro on February 26, 2021 and noticed again that
counsel for AirPro stated that “[they] intend[ed] to provide a revised notice.”
5
  For example, AirPro represents that it “is certainly not attempting to turn the
corporate representative depositions into any kind of memory test” (ECF No. 39,
PageID.593-594) or seek “documents or testimony that would be covered by the
attorney-client privilege or the work product doctrine” (ECF No. 39, PageID.594).
AirPro’s post hoc narrowing of its notices is not a basis to deny Ford’s motion, and
is a continuation of AirPro’s pattern of refusing cooperation until Ford is forced to
file a motion. ECF No. 42 at PageID.651.
                                           4
Case 2:20-cv-10518-GCS-APP ECF No. 44, PageID.706 Filed 04/15/21 Page 5 of 9




the deposition, which will only further increase the costs and inconvenience for

both parties. Thus, not only is AirPro’s position contrary to law, but it also invites

future disputes that can and should be avoided by simply defining the topics with

reasonable particularity before the deposition begins.

      II.    AirPro Fails to Identify Authority Supporting the Propriety of Its
             Attempted Reliance on the “Drunk Driver” Defense at Issue in
             Topics 5(iv) and 6.
      AirPro concedes that its “why me” defense is not valid6 and attempts to

recast the defense as an unidentified “ambiguity” in Ford’s EULA. AirPro’s effort

must be rejected because the distinction makes no difference. AirPro is seeking

evidence that Ford has not asserted claims against other entities that may also

infringe Ford’s rights, and as such, AirPro asks—just like the drunk driver in

Professor McCarthy’s example—“why pick on me?”

      AirPro argues that Ford’s actions with regard to other entities “is relevant to

the proper interpretation of the EULA that is at issue in this case.” ECF No. 39 at

PageID.595. AirPro’s argument ignores the fact that Ford has produced records of

all enforcement actions related to the EULA—a fact that AirPro concedes7—and

Ford only objects to discovery related to unasserted claims that do not reflect on




6
  ECF No. 36-4 (Counsel for AirPro: “Also, I generally don’t disagree with your
statement about the impact of the existence of other infringers.”).
7
  AirPro’s opposition refers to “numerous non-privileged emails produced by Ford
in this litigation that directly address these issues.” ECF No. 39, PageID.594-595.
                                             5
Case 2:20-cv-10518-GCS-APP ECF No. 44, PageID.707 Filed 04/15/21 Page 6 of 9




how Ford “applied the terms of its form licensing agreements.” Ford’s decisions

concerning how and when to assert claims against entities that infringe Ford’s

rights, such as AirPro, reflect the strategies, mental impressions, and advice of

Ford’s counsel, and are, therefore, privileged.

      III.   AirPro Concedes that Topic 16 is Improper but Refuses to
             Propose Specific Amendments.
      AirPro’s response to Ford’s objections to Topic 16 exemplifies AirPro’s

refusal to cooperate with Ford to address discovery issues before those issues are

raised with the Court. AirPro’s argument that it “cannot [revise its own deposition

topics] until a new date for the corporate representative depositions is chosen”8 is

absurd. AirPro fails to explain or provide authority supporting its contention that it

is powerless to amend the topics, despite its repeated agreement to do so. AirPro’s

argument echoes its equally fallacious argument that its service of answers to

Ford’s discovery requests, long after they were due and after Ford was forced to

file a motion to compel its answers, rendered Ford’s motion to compel moot.9

      While AirPro has offered generally to “eliminate claims that are arguably the

subject of expert testimony,” the only specific modification AirPro has been




8
 ECF No. 39, PageID.597.
9
 ECF No. 26, PageID.430 (“Plaintiffs' motion is largely moot. Plaintiffs filed their
motion at 4:16 p.m. on February 12, 2021. Literally one minute later, at 4:17 p.m.,
counsel for Defendant, AirPro Diagnostics, LLC ("AirPro"), hit send on an email
enclosing AirPro's response to Plaintiffs' second set of discovery requests”).
                                           6
Case 2:20-cv-10518-GCS-APP ECF No. 44, PageID.708 Filed 04/15/21 Page 7 of 9




willing to make is elimination of “the precise mathematical calculation for each

damage claim.” ECF No. 39, PageID.597. AirPro’s proposal fails to address other

areas of these topics that are the subject of expert testimony and that include the

exhaustive and open-ended language at issue in other requests.

      IV.    The Additional Information Provided by AirPro and Related to
             Mr. Johnson Does Not Provide a Defense to AirPro.
      AirPro’s opposition reveals—for the first time—a video recording of Mr.

Johnson participating in a panel discussion in which an AirPro executive also

appears. According to AirPro, “Mr. Johnson’s specific remarks on this issue begin

at the 30:14 mark of the video and run through the 31:55 mark.” ECF No. 39,

PageID.604, n.4. Mr. Johnson’s comments, however, do not negate or excuse

AirPro’s violations of Ford’s intellectual property rights. As stated in Mr.

Johnson’s declaration, which AirPro does not address, “[he] did not suggest to

AirPro that Ford consents to AirPro’s unauthorized reproduction of copyrighted

material in Ford’s IDS, FJDS, or FDRS.” ECF No. 36-5 at ¶ 6, PageID.576.

      AirPro also asserts—without citation to any specific comment of Mr.

Johnson—that “Mr. Johnson nevertheless expressed full support for aftermarket

providers such as AirPro.” ECF No. 39, PageID.605. Contrary to AirPro’s claim,

Mr. Johnson never expressed “support” for AirPro, and on the contrary, Ford had

previously sent a cease and desist letter to AirPro. Mr. Johnson may have

refrained from condemning AirPro’s violations of Ford’s rights in front of the

                                          7
Case 2:20-cv-10518-GCS-APP ECF No. 44, PageID.709 Filed 04/15/21 Page 8 of 9




assembled audience, but his exercise of restraint is not equivalent to expressing

“support” for AirPro.

      Finally, the correspondence filed by AirPro under seal merely establishes

that Mr. Johnson expressed certain opinions to members of his team, but as

previously stated, he delegated and deferred on these issues to Mr. Dorony and Ms.

Morse. For this reason, Ford has repeatedly proposed that AirPro first depose Mr.

Dorony and Ms. Morse, and then, if questions remain that can only be answered by

Mr. Johnson, Ford will withdraw any objection to Mr. Johnson’s deposition. As

noted in Ford’s motion, this approach is common for high-level employees, such as

Mr. Johnson.10

             Dated: April 15, 2021

                                             JARED L. CHERRY
                                             PHILLIPS WINCHESTER

                                       By:   /s/ Jared L. Cherry
                                             Attorney for Plaintiffs




10
   See e.g., First Nat’l Mortgage Co. v. Fed. Realty Inv. Trust, No. 03-02013, 2007
WL 4170548, at *2 (N.D. Cal. Nov. 19, 2007) (“Courts generally do refuse to
allow the immediate deposition of high-level ‘apex deponent’ executives, before
the testimony of lower level employees with more intimate knowledge of the case
has been secured.”).
                                          8
Case 2:20-cv-10518-GCS-APP ECF No. 44, PageID.710 Filed 04/15/21 Page 9 of 9




                                   Certificate of Service



          I hereby certify that the foregoing was electronically filed using the

CM/ECF system, which will serve this document upon all counsel of record above

listed.

                                                  /s/ Jared L. Cherry




                                              9
